UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7900


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

DAVID FITZGERALD LIGHTNER,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
District Judge. (3:93-cr-00133-FDW-2)


Submitted:    December 17, 2009            Decided:   December 31, 2009


Before WILKINSON, NIEMEYER, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David Fitzgerald Lightner, Appellant Pro Se. Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               David Fitzgerald Lightner appeals the district court’s

orders    denying       relief    on   his       18    U.S.C.    § 3582(c)(2)    (2006)

motion and his subsequent motion for reconsideration.                           We have

reviewed the record and find no reversible error.                        Accordingly,

we affirm for the reasons stated by the district court.                          United

States v. Lightner, No. 3:93-cr-00133-FDW-2 (W.D.N.C. Aug. 28,

2009; Oct. 7, 2009).            We dispense with oral argument because the

facts    and    legal    contentions     are          adequately   presented    in   the

materials      before     the    court   and          argument   would   not   aid   the

decisional process.

                                                                               AFFIRMED




                                             2